In re Bass, Perry R.; Bass Enterprises Prod. Co.; Bass Brothers Enterprises Inc.; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-1430; Parish of Plaquemines, 25th Judicial District Court, Div. “B”, No. 7846.
Prior report: La.App., 477 So.2d 931.
Granted. Whatever the merit of the Court of Appeal’s November 4, 1985 opinion on their own motion to rescind an earlier order referring the case to the five-judge panel, that opinion is founded on the premise that the three-judge panel unanimously reversed the district judge. That premise is flawed because the three-judge panel did not unanimously reverse the trial judge with respect to the Humble leases. A fair reading of the original opinion, buttressed by Judge Armstrong’s unequivocal expressions in her November 5, 1985, opinion, (which* converted her original “majority” opinion to a concurrence in part and a dissent in part), makes it evident that the first opinion written by Judge Armstrong was in fact a minority position (effectively a dissent) to the majority position which reversed the trial judge with respect to Humble leases. The opinion of the Court of Appeal is vacated and the court is directed to refer this appeal to a five-judge panel.